DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening-closing gap” claimed in Claims 3 and 13 must be shown or the feature(s) canceled from the claim(s).  Also, that element “330” is shown in the drawings yet not defined in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 requires an “and” after the limitation “the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints” and before the limitation “when an opening degree of the adjacent two joints reaches a preset value, the position-limit structures of the two adjacent joints stop each other”. Appropriate correction is required.
Claim 11 requires an “and” after the limitation “the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints” and before the limitation “when an opening degree of the adjacent two joints reaches a preset value, the position-limit structures of the two adjacent joints stop each other”. Appropriate correction is required.
Claim 11 requires an “and” after the limitation “the position-limit structures of at least two joints of the hinge are connected in sequence to form a supporting surface” and before the limitation “the supporting surface supports the non-display surface of the flexible screen”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1).
As to Claim 1, Hsu1 teaches a hinge [30, see Figs. 15-16], comprising:
at least two joints [3] that are sequentially connected [see Figs. 14-15];
wherein each joint comprises a joint body [32, see Fig. 14], a rotation structure [31] provided at a first end portion of the joint body [see Fig. 14], and a position-limit structure [33] provided at a second end portion of the joint body [see Fig. 14]; 
the rotation structures of any adjacent two joints are socketed with each other [see Figs. 14-15]; 
the rotation structures of adjacent two joints are capable of rotating relative to each other [see Fig. 16]; 
the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints [see Fig. 15 and Fig. 16]; 
when an opening degree of the adjacent two joints reaches a preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, see Col 9, Line 65 through Col 10, Line 3], the position-limit structures of the two adjacent joints stop each other [see Fig. 14].
As to Claim 2, Hsu1 teaches the hinge according to claim 1, 

in any two adjacent joints, the rotation bearing shell [321] of a first joint is inserted into the gap [316] of a second joint, to be socketed with the rotation shaft of the second joint [see Figs. 14-15 of Hsu1]; 
the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint [see Fig. 14 and Fig. 16 of Hsu1].
As to Claim 3, Hsu1 teaches the hinge according to claim 2, 
wherein the position-limit structure [33, see Fig. 14] comprises a position-limit chute [316] and a position-limit hook [3161], and an opening-closing gap [317] is defined between the position-limit hook and the position-limit chute [see Figs. 14-16 of Hsu1]; 
in any two adjacent joints, the position-limit hook [3161] of the first joint extends into the position-limit chute [316] of the second joint, and a chute edge of the position-limit chute of the second joint extends into the opening-closing gap [see Figs. 14-16 of Hsu1]; 
the position-limit hook of the first joint slides relatively within the position-limit chute of the second joint, thereby realizing opening or closing of the adjacent two joints [see Figs. 14-16]; 
when the opening degree of the adjacent two joints reaches the preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, see Col 9, Line 65 through Col 10, Line 3], the position-limit hook of the first joint and the chute edge of the position-limit chute of the second joint stop each other [see Figs. 14-16 of Hsu1].
Claim 7, Hsu1 teaches the hinge according to claim 2, 
wherein a position-limit member [31a] is provided between any adjacent joints [see Fig. 13 of Hsu1]; 
the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft [see Fig. 13 of Hsu1].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 9, 11-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 20180092223A1 by Hsu (hereinafter as Hsu2).
As to Claim 4, Hsu1 teaches the hinge according to claim 3, however,
Hsu1 does not explicitly teach that when any adjacent two joints are closed, outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface.
In analogous art, Hsu2 provides for a hinge whose outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface when any adjacent two joints are closed [Outer surfaces of joints 1 form a horizontal surface, see Figs. 7 and 9 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that when any adjacent two joints are closed, outer 
As to Claim 5, the combination of Hsu1 and Hsu2 teaches the hinge according to claim 4, however, 
Hsu1 does not explicitly teach that when at least two joints are opened, the outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface.
In analogous art, Hsu2 provides for a hinge whose outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface when at least two joints are opened [Outer surfaces of joints 1 form an arc surface, see Figs. 8 and 10 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that when at least two joints are opened, the outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para [0002]].
As to Claim 6, the combination of Hsu1 and Hsu2 teaches the hinge according to claim 5, however, 
Hsu1 does not explicitly teach that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other; and when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other; and when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para [0002]].
As to Claim 9, Hsu1 teaches the hinge according to claim 1, however, 
Hsu1 does not explicitly teach that an end cap is covered on each of the first end portion and the second end portion of each joint.
In analogous art, Hsu2 provides for an end cap that is covered on each of the first end portion and the second end portion of each joint [Part 3 covers joints 1, see Figs. 9-10 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the end cap is covered on each of the first end portion and the second end portion of each joint, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para [0002]].
As to Claim 11, Hsu1 teaches a mobile terminal [Bendable display apparatus 1000, see Fig. 1], comprising:

wherein the hinge comprises:
at least two joints [3] that are sequentially connected [see Fig. 14]; 
wherein each joint comprises a joint body [32], a rotation structure [33 and 317] provided at a first end portion of the joint body [see Fig. 14], and a position-limit structure [321] provided at a second end portion of the joint body [see Fig. 14]; 
the rotation structures of any adjacent two joints are socketed with each other [see Figs. 14 and 15];
the rotation structures of adjacent two joints are capable of rotating relative to each other [see Fig. 16];
the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints [see Figs. 15 and 16]; 
when an opening degree of the adjacent two joints reaches a preset value, the position-limit structures of the two adjacent joints stop each other [see Fig. 14]; 
Hsu1 does not explicitly teach that the rotation structures of at least two joints of the hinge are connected in sequence to form a fitting surface; the fitting surface is attached to a non-display surface at a position corresponding to a bendable portion of the flexible screen; the position-limit structures of at least two joints of the hinge are connected in sequence to form a supporting surface; and the supporting surface supports the non-display surface of the flexible screen.
In analogous art, Hsu2 provides for rotation structures of at least two joints of a hinge that are connected in sequence to form a fitting surface [Outer surfaces of joints 1 forming a 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the rotation structures of at least two joints of the hinge are connected in sequence to form a fitting surface; the fitting surface is attached to a non-display surface at a position corresponding to a bendable portion of the flexible screen; the position-limit structures of at least two joints of the hinge are connected in sequence to form a supporting surface; and the supporting surface supports the non-display surface of the flexible screen, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].
As to Claim 12, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 11, 
wherein the rotation structure [31] comprises a rotation shaft [31b] and an arc rotation bearing shell [321], and an arc gap [316] is defined between the rotation shaft and the joint body [32] [see Figs. 14-15 of Hsu1];
in any two adjacent joints, the rotation bearing shell [321] of a first joint is inserted into the gap [316] of a second joint, to be socketed with the rotation shaft of the second joint [see Figs. 14-15 of Hsu1]; 

As to Claim 13, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 12, 
wherein the position-limit structure [33, see Fig. 14] comprises a position-limit chute [316] and a position-limit hook [3161], and an opening-closing gap [317] is defined between the position-limit hook and the position-limit chute [see Figs. 14-16 of Hsu1]; 
in any two adjacent joints, the position-limit hook [3161] of the first joint extends into the position-limit chute [316] of the second joint, and a chute edge of the position-limit chute of the second joint extends into the opening-closing gap [see Figs. 14-16 of Hsu1]; 
the position-limit hook of the first joint slides relatively within the position-limit chute of the second joint, thereby realizing opening or closing of the adjacent two joints [see Figs. 14-16 of Hsu1]; 
when the opening degree of the adjacent two joints reaches the preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, see Col 9, Line 65 through Col 10, Line 3], the position-limit hook of the first joint and the chute edge of the position-limit chute of the second joint stop each other [see Figs. 14-16 of Hsu1].
As to Claim 14, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 13, 

As to Claim 15, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 14, 
wherein when at least two joints are opened, the outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface [Hsu2, Outer surfaces of joints 1 form an arc surface, see Figs. 8 and 10 of Hsu2].
As to Claim 16, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 15, 
wherein the joint body [32] of each joint comprises an accommodation groove [Groove between 32 and 33] and a projection disposed opposite to each other [see Fig. 14 of Hsu1]; 
when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint [3161 fits into groove between 32 and 33] [see Fig. 14 of Hsu1].
As to Claim 17, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 12, 
wherein a position-limit member [31a] is provided between any adjacent joints [see Fig. 13 of Hsu1]; 
the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft [see Fig. 13 of Hsu1].
Claim 19, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 11, wherein an end cap is covered on each of the first end portion and the second end portion of each joint [Part 3 covers joints 1, see Figs. 9-10 of Hsu2].

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 20180067519A1 by Tazbaz et al.
As to Claim 8, Hsu1 teaches the hinge according to claim 7, however,
Hsu1 does not explicitly teach that the position-limit member is a pin; and that in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft.
In analogous art, Tazbaz provides for a position-limit member is a pin [Pin 206, see Fig. 2B of Tazbaz]; and in any two adjacent joints, the first joint is provided with a shaft hole [217], and the second joint is provided with an axial position-limit groove [216] at a position corresponding to the shaft hole [see Fig. 2B of Tazbaz]; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft [see Fig. 2B of Tazbaz].
.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 20180092223A1 by Hsu (hereinafter as Hsu2) and further view of U.S. PG Pub. No. 20180067519A1 by Tazbaz et al.
As to Claim 18, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 17, however,
The combination of Hsu1 and Hsu2 does not explicitly teach that the position-limit member is a pin; and that in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the position-limit member is a pin; and in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft, as taught by Tazbaz, in order to improve rotatably securing different portions of the computing devices and hence improving user’s convenience in using them along with input devices [Tazbaz, see Para [0003]].

Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 20180024590A1 by Nakamura et al.
As to Claim 10, Hsu1 teaches the hinge according to claim 1, however,

In analogous art, Nakamura provides for a hinge with a wiring through-hole that is defined in each joint [34Aa, see Fig. 4 of Nakamura]; and the wiring through-holes of any adjacent joints are in communication with each other [39, see Fig. 4 of Nakamura].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other, as taught by Nakamura, in order to improve the quality of appearance of foldable display devices without causing failures or any malfunction [Nakamura, see Para [0004]-[0005]].

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10070546B1 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 20180092223A1 by Hsu (hereinafter as Hsu2) and further view of U.S. PG Pub. No. 20180024590A1 by Nakamura et al.
As to Claim 20, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 11, however,
The combination of Hsu1 and Hsu2 does not explicitly teach that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other.
In analogous art, Nakamura provides for a hinge with a wiring through-hole that is defined in each joint [34Aa, see Fig. 4 of Nakamura]; and the wiring through-holes of any adjacent joints are in communication with each other [39, see Fig. 4 of Nakamura].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646